                    IN THE UNITED STATES DISTRICT COURT

                          FOR THE DISTRICT OF ALASKA


    UNITED STATES GRAND JURY,
                         Plaintiffs,

      vs.                                          Case No. 3:19-mc-00029-TMB

    UNITED STATES SUPREME
    COURT, et al.,
                         Defendants.


                                         ORDER

         On August 22, 2019, a pleading titled “Declaration of Restoration of the Law

and the Land” was filed with this Court. 1 The plaintiff described itself as “United

States Grand Jury (Status: sovereign) tribunal, the People.” No individual or legally

recognizable entity was listed. 2 The pleading named the United States Supreme

Court, Federal Judiciary, U.S. Senate, and U.S. House of Representatives (Status:

clipped sovereignty) as defendants.


1   Docket 1.
2 An internet search shows this pleading document and its accompanying documents to
be posted on a website for a group called the “National Liberty Alliance.” The National
Liberty Alliance describes its mission and purpose as “to provide an on line National
Venue where the People can organize, communicate, and learn the ‘science of
government by consent’!” The website also features a “DISCLAIMER: - WE ARE NOT
PART OF THE SOVEREIGN CITIZEN MOVEMENT.” However, the Court does take
judicial notice of similarities between this group’s activities and ideologies and facets of
the sovereign citizen movement. Judicial notice is the “court’s acceptance, for purposes
of convenience and without requiring a party’s proof, of a well-known and indisputable
fact; the court’s power to accept such a fact.” Black’s Law Dictionary (10th ed. 2014); see
also Caesar Kalinowski IV, A Legal Response to the Sovereign Citizen Movement, 80
Mont. L. Rev. 153 (2019).



            Case 3:19-mc-00029-TMB Document 9 Filed 12/03/19 Page 1 of 2
         On October 21, 2019, the Court issued an Order and Judgment, which

dismissed the case with prejudice. 3 On November 8, 2019, the unknown plaintiff

filed a document titled “First Notice of Joinders Extraordinary Actions Moved for

Cause Decision & Order.” 4

         This case is closed and a final judgment has been entered. The time for a

Motion for Reconsideration has passed. 5

         No further filings will be accepted. The Clerk of Court is ordered to return

any filings in this case to its sender.

IT IS SO ORDERED.


     DATED at Anchorage, Alaska, this 3rd day of December, 2019.


                                               /s/ Timothy M. Burgess
                                               TIMOTHY BURGESS
                                               UNITED STATES DISTRICT JUDGE




3   Dockets 6-7.
4   Docket 8.
5Fed. R. Civ. P. 59(e) (“Motion to Alter or Amend a Judgment. A motion to alter or
amend a judgment must be filed no later than 28 days after the entry of the judgment.”).

3:19-mc-00029-TMB, United States Grand Jury v. United States Supreme Court, et al.
Order
Page 2 of 2

           Case 3:19-mc-00029-TMB Document 9 Filed 12/03/19 Page 2 of 2
